EXHIBIT 10.1

 



[exh101_01.jpg]



 

 

[exh101_02.jpg]

TABLE OF CONTENTS Page 2 of12 Section Document/Clause/Provision Page No . A
Standard Form 1449 l B Continuation ofSF1449 (Block 19 - 24) 3 C Contract
Clauses 5 D Contract Documents, Exhibits or Attachments Error! Bookmark not
defined.2 Points of Contact: Contract Specialist: David Smythe; T: 770.488.2782;
E: dsmythe@cdc.gov Contracting Officer's Representative: Cornelious Martin - T:
404.639.0840 - E: IOQ8@cdc.gov Vendor POC: Ray Taylor - T: 919.859.7915 E:
i:taylor@BIOCRYST.com

 

 

[exh101_03.jpg]

Page 3 of12 SECTION B. Line Items & Supply Details Base Period: 09/01/2018 -
08/31/2019 ITEM SUPPLIES/ SERVICES QTY /UNIT UNIT PRICE EXTENDE D PRICE 0001
Peramivir (RAPIVAB 200mg/20ml vial - 3 doses per package) See Section B.2 for
additional details. Ordering Period: 09/01/2018 - 08/31/2019 10,000 Packages
$693.20 $6,932,000.00 Line(s) Of Accounting: 939ZWUX 26422018 75 - X - 0956
5664711101 $6,932,000 . 00 0 1 p . ti on P e . r1 0 d 1 : 09/01/2019 -
08/31/2020 ITEM SUPPLIES/ SERVICES QTY /UNIT UNIT PRICE EXTENDED PRICE 0002
Peramivir (RAPIVAB 200mg/20ml vial - 3 doses per package) See Section B.2 for
additional details. Ordering Period: 09/0l/2019 - 08/31/2020 10,000 Packages
$693.20 $6,932,000.00 0 1 P f 100 P e . no d 2 : 09/01/2020 - 08/31/2021 ITEM
SUPPLIES/ SERVICES QTY /UNIT UNIT PRICE EXTENDED PRICE 0003 Peramivir (RAPIVAB
200mg/20ml vial - 3 doses per package) See Section B.2 for additional details.
Ordering Period: 09/01/2020 - 08/31/2021 10,000 Packages $693.20 $6,932,000.00 0
1p: f100 P e . rao d 3 : 09/01/2021 - 08/31/2022 ITEM SUPPLIES/ SERVICES QTY
/UNIT UNIT PRICE EXTENDED PRICE 0004 Peramivir (RAPIVAB 200mg/20ml vial - 3
doses per package) See Section B.2 for additional details . Ordering Period:
09/0l /2021 - 08/31/2022 10,000 Packages $693.20 $6,932,000.00 0 tioo Period 4:
09/01/2022 - 08/31/2023 ITEM SUPPLIES/ SERVICES T Y / UN IT UNIT PRICE EXTENDED
PRICE

 

 

[exh101_04.jpg]

Page 4 of 12 0005 Peramivir (RAPIVAB 200mg/20ml vial - 3 doses per package) See
Section B.2 for additional details . Ordering Period: 09/01/2022 - 08/31/2023 10
, 000 Packages $693.20 $6,932,000.00 Contract Total Value: $34,660,000.00 B.2
Shipping and Delivery Requirement 8 .2. 1 Product R e qu ire m e n t : Peramivir
(RAPIVAB 200mg/20ml vial) . 10 , 000 packages of3 doses each - Base Period .
10,000 packages of3 doses each for each of 4 option periods. 8 .2 . 2 Pa c kin g
R eq uir eme n ts : • At time of delivery to the Government, the Contractor is
required to provide shelf life dating data. Contractor shall provide maximum
shelf life. • No Partial Case or Packages quantities will be accepted • No Mixed
Lot #'s per Case or per Packages will be accepted • One Lot number per pallet.
The last pallet will be able to contain multiple lot numbers per PO; Lots must
be clearly identified . • Lot numbers and quantities shall be included on the
packing list • All pallets are to have the identical TyHi stack pattern except
for the last final pallet • All product to be delivered on standard 48" by 40"
pallet , not to exceed 60" in height, stretch wrapped and secured to pallet for
safe transport • Full case quantities only . • Contractor shall contact
designated POC to schedule delivery appointments. 8 . 2.3 Sh i ppin g and De li
very S c h e d u l e: The Contracting Officer's Representative (COR) will
disclose exact shipping location(s) after a Non - Disclosure Agreement is in
place. The COR will also coordinate with the contractor on the delivery schedule
for the product ordered within each CLIN period. 8 . 2 .4. Spec ial R e qu i r e
m e nt s: The products produced and stored under this contract shall be FDA
approved and shall be manufactured in accordance with the conditions approved by
the Food and Drug Administration under appropriate patents for the medication .
The current Good Manufacturing Practice regulations (cGMP's) ( 21 CFR Parts 210
211 ) will be the standard to be applied for manufacturing, processing and
packing of drugs .

 

 

[exh101_05.jpg]

Page 5 of 12 SECTION C - Contract Clauses Section C.1 FAR, HHSAR Clauses 52.252
- 2 Clauses Incorporated by Reference (Feb 1998) This contract incorporates one
or more clauses by reference, with the same force and effect as if they were
given in full text . Upon request, the Contracting Officer will make their full
text available . Also, the full text of a clause may be accessed electronically
at this/these address(es) : www . acquisition . gov SOURCE TITLE AND DATE
FAR52.2l2 - 4 Contract Terms and Conditions - Commercial Items (Jan 2017) FAR
52.232 - 39 Unenforceability of Unauthorized Obligations (Jun 2013) FAR 52.232 -
40 Providing Accelerated Payments to Small Business Contractors (Dec 20,13) FAR
52.247.34 F.o.b. Destination (Nov 1991) HHSAR 352.239 - 74 Electronic and
Information Technology Accessibility (Dec 2015) 5 2.217 - 6 - Option for
Increased Quantity. (Mar 1989) The Government may increase the quantity of
supplies called for in the Schedule at the unit price specified. The Contracting
Officer may exercise the option by written notice to the Contractor within at
any time during the performance period. Delivery of the added items shall
continue at the same rate as the like items called for under the contract,
unless the parties otherwise agree. 52.217 - 7 -- Option for Increased Quantity
-- Separately Priced Line Item. (Mar 1989) The Government may require the
delivery of the numbered line item, identified in the Schedule as an option
item, in the quantity and at the price stated in the Schedule. The Contracting
Officer may exercise the option by written notice to the Contractor within 20
days of the end of the performance period. Delivery of added items shall
continue at the same rate that like items are called for under the contract,
unless the parties otherwise agree. 52.212 - 5 Contract Terms and Conditions
Required To Implement Statutes or Executive Orders Commercial Items. As
prescribed in 12.30 I (b)( 4), insert the following clause: CONTRACT TERMS AND
CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE ORDERS - COMMERCIAL ITEMS
(AUG 2018) (a) The Contractor shall comply with the following Federal
Acquisition Regulation (FAR) clauses, which are incorporated in this contract by
reference, to implement provisions of law or Executive orders applicable to
acquisitions of commercial items: (I) 52 . 203 - 19 , Prohibition on Requiring
Certain Internal Confidentiality Agreements or Statements (JAN 2017 ) (section
743 of Division E, Title VII, of the Consolidated and Further Continuing
Appropriations Act, 2015 (Pub . L . 113 - 235 ) and its successor provisions in
subsequent appropriations acts (and as extended in continuing resolutions)) .
(2) 52.204 - 2 Prohibition on Contracting for Hardware, Software, and Services
Developed or Provided by Kaspersky Lab and Other Covered Entities (JUL 2018)
(Section 1634 of Pub. L. 115 - 91). (3) 52.209 - I 0 , Prohibition on
Contracting with Inverted Domestic Corporations (Nov 2015). (4) 52 . 233 - 3 ,
Protest After Award (AUG 1996) 3 1 U ... 3553 .

 

 

[exh101_06.jpg]

Page 6 of 12 (5) 52.233 - 4 , Applicable Law for Breach ofContract Claim (OCT
2004)(Public Laws 108 - 77 and 108 - 78 ( .12 .S . C. 3 8 0 5 n ote ) ) . (b)
The Contractor shall comply with the FAR clauses in this paragraph (b) that the
Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions oflaw or Executive orders applicable to
acquisitions ofcommercial items: [Contracting Officer check as appropriate.] _x_
(1) 52.203 - 6 , Restrictions on Subcontractor Sales to the Government (Sept
2006), with Alternate I (Oct 1995) ( 41 U.S.C. 4704 and IO U.S.C. 2402 ) . _x_
(2) 52.203 - 13 , Contractor Code ofBusiness Ethics and Conduct (Oct 2015) ( 41
U.S.C. 3509 )) . _ (3) 52.203 - 15 , Whistleblower Protections under the
American Recovery and Reinvestment Act of2009 (June 2010) (Section 1553 ofPub.
L. 111 - 5). (Applies to contracts funded by the American Recovery and
Reinvestment Act of2009.) _ (4) 52.204 - 10 , Reporting Executive Compensation
and First - Tier Subcontract Awards (Oct 2016) (Pub. L. 109 - 282) ( 3 1 U.S. .
6 1 0 1 not e . _ (5) [Reserved]. _ (6) 52.204 - 14 , Service Contract Reporting
Requirements (Oct 2016) (Pub. L. 111 - 117, section 743 ofDiv. C). _ (7) 52.204
- 15 , Service Contract Reporting Requirements for Indefinite - Delivery
Contracts (Oct 2016) (Pub. L. 111 - 117, section 743 ofDiv. C). _x_ (8) 52.209 -
6 , Protecting the Government's Interest When Subcontracting with Contractors
Debarred, Suspended, or Proposed for Debarment. (Oct 2015) (31 U.S.C. 6101
note). _x_ (9) 52.209 - 9 , Updates ofPublicly Available Information Regarding
Responsibility Matters (Jul 2013) (41 u.s.c. 2313). _ (10) [Reserved]. _ (ll
)(i) 52.219 - 3 , Notice ofHUBZone Set - Aside or Sole - Source Award (Nov 2011)
( 1 5 U .. C . 657a ) . _ (ii) Alternate I (Nov 2011) of 52.219 - 3 . _ (12)(i)
52.219 - 4 , Notice ofPrice Evaluation Preference for HUBZone Small Business
Concerns (OCT 2014) (ifthe offeror elects to waive the preference, it shall so
indicate in its offer) (1 5 U.S.C. 657a ) . _ (ii) Alternate I (JAN 2011) of
52.219 - 4 . _ (13) [Reserved] _ (14)(i) 52.219 - 6 , Notice ofTotal Small
Business Set - Aside (Nov 2011) ( 15 U.S.C. 644 ) . _ (ii) Alternate I (Nov
2011). _ (iii) Alternate II (Nov 2011). _ (15)(i) 52.219 - 7 , Notice ofPartial
Small Business Set - Aside (June 2003) ( 15 U.S.C. 644 ) . _ (ii) Alternate I
(Oct 1995) of 52.219 - 7 . _ (iii) Alternate II (Mar 2004) of 52.219 - 7 . _x_
(16) 52.219 - 8 , Utilization ofSmall Business Concerns (Nov 2016) ( 15 U.S.C.
637(d)(2) and (3)). _x_ (17)(i) 52.219 - 9 , Small Business Subcontracting Plan
(Aug 2018) (1 5 U.S.C. 63 7(c l) (4) ) . _ (ii) Alternate I (Nov 2016) of 52.219
- 9 . _ (iii) Alternate II (Nov 2016) of 52.219 - 9 . _ (iv) Alternate III (Nov
2016) of 52.219 - 9 . _ (v) Alternate IV (Aug 2018) of 52.219 - 9 . _ (18)
52.219 - 13 , Notice ofSet - Aside ofOrders (Nov 2011) ( 15 U.S.C. 644(r) ) . _
(19) 52.219 - 14 , Limitations on Subcontracting (Jan 2017) ( 15 U.S.C.
637(a)(14 )) . _x_ (20) 52.219 - 16 , Liquidated Damages - Subcon - tracting
Plan (Jan 1999) ( 1 5 U .. C . 6 37 (d )(4)( F )(i) ) .

 

 

[exh101_07.jpg]

Page 7 of 12 _ (21) 52.219 - 27 , Notice ofService - Disabled Veteran - Owned
Small Business Set - Aside (Nov 2011) ( U . c . 657 . _ (22) 52.219 - 28 , Post
Award Small Business Program Rerepresentation (Jul 2013) ( 15 U.S.C. 632{a){2 ))
. _ (23) 52.219 - 29 , Notice ofSet - Aside for, or Sole Source Award to,
Economically Disadvantaged Women Owned Small Business Concerns (Dec 2015) ( 15 U
. S . . 637 ( 111 ) ) . _ (24) 52.219 - 30 , Notice ofSet - Aside for, or Sole
Source Award to, Women - Owned Small Business Concerns Eligible Under the Women
- Owned Small Business Program (Dec 2015) ( 15 U.S.C. 637{m )) . _x_ (25) 52.222
- 3 , Convict Labor (June 2003) (E.O. 11755). _x_ (26) 52.222 - 19 , Child Labor
- Cooperation with Authorities and Remedies (Jan 2018) (E.O. 13126). _x_ (27) 5
2.222 - 21 , Prohibition ofSegregated Facilities (Apr 2015). _x_ (28)(i) 52.222
- 26 , Equal Opportunity (Sept 2016) (E.O. 11246). (ii) Alternate I (FEB 1999)
of 52.222 - 26 . _x_ (29)(i) 52.222 - 35 , Equal Opportunity for Veterans (Oct
2015)( 3 8 U . S . C . 4212 . (ii) Alternate I (JULY2014) of 52.222 - 35 . _x_
(30)(i) 52.222 - 36 , Equal Opportunity for Workers with Disabilities (July
2014) ( 2 9 . C . 7 9 3 ) . (ii) Alternate I (JULY2014) of 52.222 - 36 . _x_
(31) 52.222 - 37 , Employment Reports on Veterans (FEB 2016) (38 U.S.C. 4212).
_x_ (32) 52.222 - 40 , Notification ofEmployee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496). _x_ (33)(i) 52.222 - 50 , Combating
Trafficking in Persons (Mar 2015) ( 22 U . . . chapter 78 and E.O. 13627). _
(ii) Alternate I (Mar 2015) of 52.222 - 50 ( 2 2 U . . . c h apter 78 and E.O.
13627). _x_ (34) 52.222 - 54 , Employment Eligibility Verification (OCT 2015).
(Executive Order 12989). (Not applicable to the acquisition ofcommercially
available off - the - shelfitems or certain other types ofcommercial items as
prescribed in 22.1803 .) _ (35)(i) 52.223 - 9 , Estimate ofPercentage
ofRecovered Material Content for EPA - Designated Items (May 2008) ( 4 2 U . S
..6962 c 3 A i i ) . (Not applicable to the acquisition ofcommercially available
off - the - shelf items.) _ (ii) ᪽ ltemate I (May 2008) of 52.223 - 9 ( 4 2 U .
S. . 9 2 i 2 ). (Not applicable to the acquisition of commercially available off
- the - shelfitems.) _ (36) 52.223 - 11 , Ozone - Depleting Substances and High
Global Warming Potential Hydrofluorocarbons (JUN 2016) (E.O. 13693). _ (37)
52.223 - 12 , Maintenance, Service, Repair, or Disposal ofRefrigeration
Equipment and Air Conditioners (JUN 2016) (E.O. 13693). _ (38)(i) 52.223 - 13 ,
Acquisition ofEPEAT® - Registered Imaging Equipment (JUN 2014) (E.O.s 13423 and
13514). _ (ii) Alternate I (Oct 2015) of 52.223 - 13 . _ (39)(i) 52.223 - 14 ,
Acquisition ofEPEAT® - Registered Televisions (JUN 2014) (E.O.s 13423 and
13514). _ (ii) Alternate I (Jun 2014) of 52.223 - 14 . _ (40) 52.223 - 15 ,
Energy Efficiency in Energy - Consuming Products (DEC 2007) ( 4 2 U.S.C . 8 25 %
) . _ (4l)(i) 52.223 - 16 , Acquisition ofEPEAT® - Registered Personal Computer
Products (OCT 2015) (E.O.s 13423 and 13514). _ (ii) Alternate I (Jun 2014) of
52.223 - 16 . _x_ (42) 52.223 - 18 , Encouraging Contractor Policies to Ban Text
Messaging While Driving (AUG 2011) (E.O. 13513). _ (43) 52.223 - 20 , Aerosols
(JUN 2016) (E.O. 13693). _ (44) 52.223 - 21 , Foams (JUN 2016) (E.O. 13693). _
(45)(i) 52.224 - 3 , Privacy Training (JAN 2017) (5 U.S.C. 552a).

 

 

[exh101_08.jpg]

Page 8 of 12 _ (ii) Alternate I (JAN 2017) of52.224 - 3. _x_ (46) 52.225 - 1 ,
Buy American Supplies (May 20I4) ( ᪽ 4 1 ᪽ ᪽ ᪽ ᪽ = ᪽ = _ (47)(i) 52.225 - 3 ,
Buy American - Free Trade Agreements - Israeli Trade Act (May 2014) 41 U .. .
chapter 83 , 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19
U.S.C. 4001 note, Pub. L. 103 - 182, 108 - 77, 108 - 78, 108 - 286, 108 - 302,
109 - 53, 109 - 169, 109 - 283, 110 - 138, 112 - 41, 112 - 42, and 112 - 43. _
(ii) Alternate I (May 2014) of 52.225 - 3 . _ (iii) Alternate II (May 2014) of
52.225 - 3 . _ (iv) Alternate III (May 2014) of 52.225 - 3 . _x_ (48) 52.225 - 5
, Trade Agreements (AUG 2018) 19 U . S . . 2 50 1 , et seq., 19 U.S.C. 330 I
note). _x_ (49) 52.225 - 13 , Restrictions on Certain Foreign Purchases (June
2008) (E.O.'s, proclamations, and statutes administered by the Office ofForeign
Assets Control ofthe Department ofthe Treasury). _ (50) 52.225 - 26 ,
Contractors Performing Private Security Functions Outside the United States (Oct
2016) (Section 862, as amended, ofthe National Defense Authorization Act for
Fiscal Year 2008; 1 0 U . S.C . 2302 Note) . _ (51) 52.226 - 4 , Notice
ofDisaster or Emergency Area Set - Aside (Nov 2007) ( 42 U.S.C. 5150 ) . _ (52)
52.226 - 5 , Restrictions on Subcontracting Outside Disaster or Emergency Area
(Nov 2007) ( 4 2 U.S . 5150 ) . _ (53) 52.232 - 29 , Terms for Financing
ofPurchases ofCommercial Items (Feb 2002) ( 41 U.S.C. 4505 , lQ U.S.C. 2307( 0)
. _ (54) 52.232 - 30 , Installment Payments for Commercial Items (Jan 2017) ( 41
U ... 4 5 0 5 , IO U.S.C . 2307( 0) . _x_ (55) 52.232 - 33 , Payment by
Electronic Funds Transfer System for Award Management (Jul 2013) C U U.S.C. 3332
). _ (56) 52.232 - 34 , Payment by Electronic Funds Transfer - Other than System
for Award Management (Jul 2013) ( 31 u.s.c. 3332 ) . _ (57) 52.232 - 36 ,
Payment by Third Party (May 2014) ( 3 1 U... 3332 ) . _ (58) 52.239 - 1 ,
Privacy or Security Safeguards (Aug 1996) ( 5 U.S.C. 552a ) . _ (59) 52.242 - 5
, Payments to Small Business Subcontractors (JAN 2017)(15 U.S.C.637(d)(12)). _
(60)(i) 52.247 - 64 , Preference for Privately Owned U.S. - Flag Commercial
Vessels (Feb 2006) ( 46 U.S.C . Appx. 1241(b) and 1 0 U . S . C . 2 6 3 1 ) . _
(ii) Alternate I (APR 2003) of 52.247 - 64 . _ (iii) Alternate II (FEB 2006) of
52.247 - 64 . (c) The Contractor shall comply with the FAR clauses in this
paragraph (c), applicable to commercial services, that the Contracting Officer
has indicated as being incorporated in this contract by reference to implement
provisions oflaw or Executive orders applicable to acquisitions ofcommercial
items: [Contracting Officer check as appropriate.] _ (I) 52.222 - 17 ,
Nondisplacement ofQualified Workers (May 2014)(E.O. 13495). _ (2) 52.222 - 41 ,
Service Contract Labor Standards (AUG 2018) ( 4 1 U . S . . cha tcr 67 ) . _ (3)
52.222 - 42 , Statement ofEquivalent Rates for Federal Hires (May 2014) ( 2 9 U
.. C.2 06 and 41 U.S.C . chapter 67 ) . _ (4) 52.222 - 43 , Fair Labor Standards
Act and Service Contract Labor Standards - Price Adjustment (Multiple Year and
Option Contracts) (Aug 2018) ( 29 U.S.C. 206 and 4 1 U . S . C . c h ap t e r 6
7 ) . _ (5) 52.222 - 44 , Fair Labor Standards Act and Service Contract Labor
Standards - Price Adjustment (May 2014) ( 29 U.S.C. 206 and 41 U.S.C. chapter 67
) . _ (6) 52.222 - 51 , Exemption from Application ofthe Service Contract Labor
Standards to Contracts for Maintenance, Calibration, or Repair ofCertain
Equipment - Requirements (May 2014) ( 4 1 U . .. cha t e r 67 ) . _ (7) 52.222 -
53 , Exemption from Application ofthe Service Contract Labor Standards to
Contracts for Certain Services Requirements (May 2014) ( 4 1 U .. C. chapter 67
) .

 

 

[exh101_09.jpg]

Page 9 of 12 _ (8) 52.222 - 55 , Minimum Wages Under Executive Order 13658 (Dec
2015). _ (9) 52.222 - 62 , Paid Sick Leave Under Executive Order 13706 (JAN
2017) (E.O. 13706). _ (10) 52.226 - 6 , Promoting Excess Food Donation to
Nonprofit Organizations (May 2014) ( 42 U.S.C. 1792 ) . _ (11) 52.237 - 11 ,
Accepting and Dispensing of $1 Coin (Sept 2008) ( 31 U.S.C. 5 l 12(p)(I) ) . (d)
Comptroller General Examination ofRecord. The Contractor shall comply with the
provisions of this paragraph (d) if this contract was awarded using other than
sealed bid, is in excess of the simplified acquisition threshold, and does not
contain the clause at 52.215 - 2 , Audit and Records - Negotiation. (I) The
Comptroller General of the United States, or an authorized representative of the
Comptroller General, shall have access to and right to examine any of the
Contractor's directly pertinent records involving transactions related to this
contract. (2) The Contractor shall make available at its offices at all
reasonable times the records, materials, and other evidence for examination,
audit, or reproduction, until 3 years after final payment under this contract or
for any shorter period specified in FAR subpart 4.7 , Contractor Records
Retention, of the other clauses ofthis contract. If this contract is completely
or partially terminated, the records relating to the work terminated shall be
made available for 3 years after any resulting final termination settlement.
Records relating to appeals under the disputes clause or to litigation or the
settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation, or claims are finally resolved. (3) As
used in this clause, records include books, documents, accounting procedures and
practices, and other data, regardless of type and regardless of form. This does
not require the Contractor to create or maintain any record that the Contractor
does not maintain in the ordinary course of business or pursuant to a provision
of law. (e)(l) Notwithstanding the requirements of the clauses in paragraphs
(a), (b), (c), and (d) of this clause, the Contractor is not required to flow
down any FAR clause, other than those in this paragraph (e)(1) in a subcontract
for commercial items. Unless otherwise indicated below, the extent ofthe flow
down shall be as required by the clause - (i) 52.203 - 13 , Contractor Code of
Business Ethics and Conduct (Oct 2015) ( 4 1 U ... 35 09 ) . (ii) 52.203 - 19 ,
Prohibition on Requiring Certain Internal Confidentiality Agreements or
Statements (Jan 2017) (section 743 of Division E, Title VII, of the Consolidated
and Further Continuing Appropriations Act, 2015 (Pub.L. 113 - 235) and its
successor provisions in subsequent appropriations acts (and as extended in
continuing resolutions)). (iii) 52.204 - 23 , Prohibition on Contracting for
Hardware, Software, and Services Developed or Provided by Kaspersky Lab and
Other Covered Entities (JUL 2018) (Section 1634 ofPub.L.115 - 91). (iv) 52.219 -
8 , Utilization of Small Business Concerns (Nov 2016) ( 15 U.S.C. 637(d)(2) and
(3)), in all subcontracts that offer further subcontracting opportunities. Ifthe
subcontract (except subcontracts to small business concerns) exceeds $700,000
($1.5 million for construction of any public facility), the subcontractor must
include 52.219 - 8 in lower tier subcontracts that offer subcontracting
opportunities. (v) 52.222 - 1 7 , Nondisplacement of Qualified Workers (May
2014) (E.O. 13495). Flow down required in accordance with paragraph (1) of FAR
clause 52.222 - 17 . (vi) 52.222 - 21 , Prohibition of Segregated Facilities
(Apr 2015) (vii) 52.222 - 26 , Equal Opportunity (Sept 2016) (E.O. 11246).
(viii) 52.222 - 35 , Equal Opportunity for Veterans (Oct 2015) ( 3 8 U ... 4 2 1
2 ) . (ix) 52.222 - 36 , Equal Opportunity for Workers with Disabilities (Jul
2014) ( 29 U.S.C. 793 ) . (x) 52.222 - 37 , Employment Reports on Veterans (Feb
2016) ( 38 U.S.C. 4212 ) (xi) 52.222 - 40 , Notification of Employee Rights
Under the National Labor Relations Act (Dec 2010) (E.O. 13496). Flow down
required in accordance with paragraph (f) of FAR clause 52.222 - 40 . (xii)
52.222 - 41 , Service Contract Labor Standards (Aug 2018) ( 4 1 U..C . chapter 6
7 ) .

 

 

[exh101_10.jpg]

Page 10 of 12 52.222 - 50 , Combating Trafficking in Persons (Mar 2015) ( 22 U .
. . c h ap t e r 78 and E.O 13627). Alternate I (Mar 2015) of 52.222 - 50 ( 22 U
.. C . chapter 78 and - . 1 3 6 27 ) . (xiv) 52.222 - 51 , Exemption from
Application of the Service Contract Labor Standards to Contracts for
Maintenance, Calibration, or Repair of Certain Equipment - Requirements (May
2014) ( 4 I U . S. . chapter 6 7 ) . (xv) 52.222 - 53 , Exemption from
Application of the Service Contract Labor Standards to Contracts for Certain
Services - Requirements (May 2014) ( 4 1 U . S .C. cha t e r 6 7 ) . (xvi)
52.222 - 54 , Employment Eligibility Verification (OCT 2015) (E.O. 12989).
(xvii) 52.222 - 5 5 Minimum Wages Under Executive Order 13658 (Dec 2015).
(xviii) 52.222 - 62 , Paid Sick Leave Under Executive Order 13706 (JAN 2017)
(E.O. 13706). (xix)(A) 52.224 - 3 , Privacy Training (JAN 2017) (5 U.S.C. 552a).
(B) Alternate I (JAN 2017) of 52.224 - 3 . (xx) 52.225 - 26 , Contractors
Performing Private Security Functions Outside the United States (Oct 2016)
(Section 862, as amended, of the National Defense Authorization Act for Fiscal
Year 2008; 1 0 U . S.C . 23 0 2 Not e} . (xxi) 52.226 - 6 , Promoting Excess
Food Donation to Nonprofit Organizations (May 2014) ( 42 U.S.C . 1792 ) . Flow
down required in accordance with paragraph (e) ofFAR clause 52.226 - 6 . (xxii)
52.247 - 64 , Preference for Privately Owned U.S. - Flag Commercial Vessels (Feb
2006) ( 46 .S. C . Appx. 1241 (b) and I O U. · . . 263 I ) . Flow down required
in accordance with paragraph (d) of FAR clause 52.247 - 64 . (2) While not
required, the Contractor may include in its subcontracts for commercial items a
minimal number of additional clauses necessary to satisfy its contractual
obligations. Section C.2. Evaluation of Contractor Performance Utilizing CPARS &
CPARS Requirements 1. CDC42.0002 Evaluation of Contractor Performance Utilizing
CPARS (April 2013) In accordance with FAR 42.15, the Centers for Disease Control
and Prevention (CDC) will review and evaluate contract performance. FAR 42.1502
and 42.1503 requires agencies to prepare evaluations of contractor performance
and submit them to the Past Performance Information Retrieval System (PPIRS).
The CDC utilizes the Department of Defense (DOD) web - based Contractor
Performance Assessment Reporting System (CPARS) to prepare and report these
contractor performance evaluations. All information contained in these
assessments may be used by the Government, within the limitations ofFAR 42.15,
for future source selections in accordance with FAR 15.304 where past
performance is an evaluation factor. The CPARS system requires a contractor
representative to be assigned so that the contractor has appropriate input into
the performance evaluation process. The CPARS contractor representative will be
given access to CPARS and will be given the opportunity to concur or not -
concur with performance evaluations before the evaluations are complete. The
CPARS contractor representative will also have the opportunity to add comments
to performance evaluations. The assessment is not subject to the Disputes clause
of the contract, nor is it subject to appeal beyond the review and comment
procedures described in the guides on the CPARS website. Refer to: www.cpars.gov
for details and additional information related to CPARS, CPARS user access, how
contract performance assessments are conducted, and how Contractors participate.
Access and training for all persons responsible for the preparation and review
of performance assessments is also available at the CPARS website. The
contractor shall provide the CDC contracting office with the name, e - mail
address, and phone number of their designated CPARS representative who will be
responsible for logging into CPARS and reviewing and commenting on performance
evaluations. The contractor shall maintain a current representative to serve as
the contractor representative in CPARS. It is the contractor's responsibility to
notify the CDC contracting office, in writing (letter or email), when their
CPARS representative information needs to be changed or updated. Failure to
maintain current CPARS contractor representative information will result in the
loss of an opportunity to review and comment on performance evaluations. C.

 

 

[exh101_11.jpg]

Page 11 of 12 CDCAGOOl - Invoice Submission (Jul 2017) (a) The Contractor shall
submit the original contract invoice/voucher as described below to: The Centers
for Disease Control and Prevention Office of Financial Resources (OFR) P.O. Box
15580 Atlanta, GA 3033 Or - The Contractor may submit the original invoice via
facsmile or email: Fax: 404 - 638 - 5324 Email: FMOAPINV@CDC.GOV NOTE: Submit to
only one (1) of the above locations. (b) The contractor shall submit 2 copies
ofthe invoice to the cognizant contracting office previously identified in this
contract. These invoice copies shall be addressed to the attention ofthe
Contracting Officer. (c) The Contractor is ᪽ ' is not D required to submit a
copy ofeach invoice directly to the Contracting Officer's Representative (COR)
concurrently with submission to the Contracting Officer. (d) In accordance with
5 CFR part 1315 (Prompt Payment), CDC's Office ofFinancial Resources is the
designated billing office for the purpose ofdetermining the payment due date
under FAR 32.904. (e) The Contractor shall include (as a minimum) the following
information on each invoice: (1) Contractor's Name & Address (2) Contractor's
Tax Identification Number (TIN) (3) Purchase Order/Contract Number and Task
Order Number, ifAppropriate (4) Invoice Number (5) Invoice Date (6) Contract
Line Item Number and Description ofltem (7) Quantity (8) Unit Price & Extended
Amount for each line item (9) Shipping and Payment Terms (10) Total Amount
oflnvoice (11) Name, title and telephone number ofperson to be notified in the
event ofa defective invoice (12) Payment Address, ifdifferent from the
information in (c)(l ). (13) DUNS + 4 Number (14) Electronic funds transfer
(EFT) banking information (End ofClause)

 

 

[exh101_12.jpg]

Page 12 of 12 SECTION D. Attachments Attachment No. 1, Non - disclosure
agreement

 

 

[exh101_13.jpg]

EXHIBIT I Centers for Disease Control and Prevention (CDC) Contractor Non -
Disclosure Agreement I. Non - public Information BioCryst Pharmaceutical, Inc .
understands that in order to fulfill the responsibilities pursuant to
Peramivir/Rapivab 75 D 301 - 18 - C - 02984 between the Centers for Disease
Control and Prevention and BioCryst Pharmaceutical, Inc . , 09 / 01 / 2018 ,
employees of BioCryst Pharmaceutical, Inc . will have access to non - public
information, including confidential and privileged information contained in
government - owned information technology systems . For purposes of this
agreement, confidential information means government information that is not or
will not be generally available to the public . Privileged information means
information which can not be disclosed without the prior written consent of the
CDC . In order to properly safeguard non - public information, BioCryst
Pharmaceutical, Inc . agrees to ensure that prior to being granted access to
government information or the commencement of work for the CDC, whichever is
applicable, all employees will sign a Non - Disclosure Agreement (NDA) provided
by the CDC prior to beginning work for the CDC . Contractor agrees to submit to
the contracting official the original signed copies of NDAs signed by the
contractor’s employees in accordance with the instructions provided by the
contracting official . Failure to provide signed NDAs in accordance with this
agreement and instructions provided by the contracting official could delay or
prevent the employee from commencing or continuing work at the CDC until such
agreement is signed and returned to the contracting official . Contractor
further agrees that it will not cause or encourage any employee to disclose,
publish, divulge, release, or make known in any manner or to any extent, to any
individual other than an authorized Government employee any non - public
information that the employee may obtain in connection with the performance of
the employee’s responsibilities to the CDC . II. Procurement - Sensitive
Information Contractor further agrees that it will not cause or encourage any
employee to disclose, publish, divulge, release, or make known in any manner or
to any extent, to any individual, other than an authorized Government employee,
any procurement - sensitive information gained while in connection with
fulfilling the employee’s responsibilities at the CDC . For purposes of this
agreement, procurement - sensitive information includes, but is not limited to,
all information in Statements of Work (SOW), Requests for Contract (RFC), and
Requests for Proposal (RFP) ; Responses to RFPs, including questions from
potential offerors ; non - public information regarding procurements ; all
documents, conversations, discussions, data, correspondence, electronic mail (e
- mail), presentations, or any other written or verbal communications relating
to, concerning, or affecting proposed or pending solicitations or awards ;
procurement data ; contract information plans ; strategies ; source selection
information and documentation ; offerors’ identities ; technical and cost data ;
the identity of government personal involved in the solicitation ; the schedule
of key technical and procurement events in the award determination process ; and
any other information that may provide an unfair competitive advantage to a
contractor or potential contractor if improperly disclosed to them, or any of
their employees . Contractor understands and agrees that employee access to any
procurement - sensitive information may create a conflict of interest which will
preclude contractor from becoming a competitor for any acquisition(s) resulting
from this information . Therefore, if an employee participates in any
discussions relating to procurement - sensitive information, assists in
developing any procurement - sensitive information, or otherwise obtains any
procurement - sensitive information during the course of performing duties at
the CDC, contractor understands and agrees that contractor are be excluded from
competing for any acquisition(s) resulting from this information . III.
Identification of Non - Government Employees Contractor understands that its
employees are not agents of the Government . Therefore, unless otherwise
directed in writing by the CDC, contractor agrees to assist and monitor employee
compliance with the following identification procedures : A. At the beginning of
interactions with CDC employees, employees of other governmental entities,
members of the public, or the media (when such communication or interaction
relates to the contractor’s work with the CDC), contractors’ employees will
identify themselves as an employee of a contractor . B. Contractors’ employees
will include the following disclosures in all written communications, including
outgoing electronic mail (e - mail) messages, in connection with contractual
duties to the CDC :

 

 

[exh101_14.jpg]

Employee’s name BioCryst Pharmaceutical, Inc. Division of Strategic National
Stockpile Centers for Disease Control and Prevention C. At the beginning of
telephone conversations or conference calls, contractors’ employees will
identify themselves as an employee of a contractor. D. Contractors should not
wear any CDC logo on clothing, except for a CDC issued security badge while
carrying out work for CDC or on CDC premises. The only other exception is when a
CDC management official has granted permission to use the CDC logo. E.
Contractors’ employees will program CDC voice mail message to identify
themselves as an employee of a contractor. I understand that federal laws
including, 18 U . S . C . 641 and 18 U . S . C . 2071 , provide criminal
penalties for, among other things, unlawfully removing, destroying or converting
to personal use, or use of another, any public records . Contractor acknowledges
that contractor has read and fully understands this agreement . Name of
contractor: Signature of Authorized Representative of Contractor: Date: Copies
retained by: contracting official and contractor

 

 

[exh101_15.jpg]

EXHIBIT II Centers for Disease Control and Prevention (CDC) Contractors’
Employee Non - Disclosure Agreement I . Non - Public Information I understand
that in order to fulfill my responsibilities as an employee of [Name of CDC
contractor], I will have access to non - public information, including
confidential and privileged information contained in government - owned
information technology systems . For purposes of this agreement, confidential
information means government information that is not or will not be generally
available to the public . Privileged information means information which can not
be disclosed without the prior written consent of the CDC . I [Name of
Employee], agree to use non - public information only in performance of my
responsibilities to the CDC . I agree further that I will not disclose, publish,
divulge, release, or make known in any manner or to any extent, to any
individual other than an authorized Government employee, any non - public
information that I may obtain in connection with the performance of my
responsibilities to the CDC . II . Procurement - Sensitive Information I further
agree that unless I have prior written permission from the CDC, I will not
disclose, publish, divulge, release, or make known in any manner or to any
extent, to any individual other than an authorized Government employee, any
procurement - sensitive information gained in connection with the performance of
my responsibilities to the CDC . I specifically agree not to disclose any non -
public, procurement - sensitive information to employees of my company or any
other organization unless so authorized in writing by the CDC . For purposes of
this agreement, procurement - sensitive information includes, but is not limited
to, all information in Statements of Work (SOW), Requests for Contract (RFC),
and Requests for Proposal (RFP) ; Responses to RFPs, including questions from
potential offerors ; non - public information regarding procurements ; all
documents, conversations, discussions, data, correspondence, electronic mail (e
- mail), presentations, or any other written or verbal communications relating
to, concerning, or affecting proposed or pending solicitations or awards ;
procurement data ; contract information plans ; strategies ; source selection
information and documentation ; offerors’ identities ; technical and cost data ;
the identity of government personal involved in the acquisition ; the schedule
of key technical and procurement events in the award determination process ; and
any other information that may provide an unfair competitive advantage to a
contractor or potential contractor if improperly disclosed to them, or any of
their employees . I understand and agree that my access to any procurement -
sensitive information may create a conflict of interest which will preclude me,
my current employer, or a future employer from becoming a competitor for any
resulting government acquisition derived from this information . Therefore, if I
participate in any discussions relating to procurement - sensitive information,
assist in developing any procurement - sensitive information, or otherwise
obtain any procurement - sensitive information during the course of performing
my duties at the CDC, I understand and agree that I, my current employer, and
any future employer(s) are excluded from competing for any resulting
acquisitions . III. Special Non - Disclosure Clause for Contractors with Access
to CDC Grants Management and Procurement - Related Information Technology
Systems In addition to complying with the non - disclosure requirements and
safeguards stated above, I understand that my authorization to use CDC’s grants
management and procurement systems is strictly limited to the access and
functions necessary for the performance of my responsibilities to the CDC and
which have been approved in advance by the CDC . I understand that I am not
authorized to enter procurement requests for any requirements pertaining to
contracts or subcontracts held by me or my employer . IV. Identification as a
Non - Government Employee I understand that as an employee of a government
contractor, I represent an independent organization and I am not an agent of the
Government . Therefore, I agree that unless I have prior written authorization
from the CDC, I will, at the beginning of interactions with CDC employees,
employees of other governmental entities, members of the public, or the media
(when such communication or interaction relates to the contractor’s work with
the CDC), identify myself as an

 

 

[exh101_16.jpg]

employee of a contractor. I further agree to use the following identification
procedures in connection with my work at the CDC: A. I will include the
following disclosures in all written communications, including outgoing
electronic mail (e - mail) messages: Employee’s name Name of contractor Center
or office Affiliation Centers for Disease Control and Prevention B. I will
identify myself as an employee of a contractor at the beginning of telephone
conversations or conference calls; C. I will not wear any CDC logo on clothing,
except for a CDC issued security badge while carrying out work for CDC or on CDC
premises ; the only other exception is when a CDC management official has
granted permission to use the CDC logo . D. I will program my CDC voice mail
message to identify myself as a contractors’ employee. I understand that federal
laws including, 18 U . S . C . 641 and 18 U . S . C . 2071 , provide criminal
penalties for, among other things, unlawfully removing, destroying or converting
to personal use, or use of another, any public records . I acknowledge that I
have read and fully understand this agreement . Name of contractor: Name of
Employee: Signature of Employee: Date: Copies retained by: contracting official,
contractor, and Employee (End of Clause)

 